              Case 2:19-cv-01676-TSZ Document 64 Filed 05/21/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          MARLENA ROSS,
 8                                   Plaintiff,
 9                v.                                          C19-1676 TSZ

10        PACIFIC MARITIME                                    MINUTE ORDER
          ASSOCIATION, et al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Pursuant to the parties’ stipulation, docket 63, PMA's Renewed Phase One
   Motion for Summary Judgment, docket no. 51; PMA's Phase Two Motion for Summary
15
   Judgment, docket no. 53; and ILWU Local 19's Motion for Summary Judgment, docket
   no. 57, are RENOTED to June 8, 2020. Plaintiff’s responses shall be due June 1, 2020,
16
   and any replies shall be due on June 8, 2020.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 21st day of May, 2020.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
